                                81,7(' 67$7(6 ',675,&7 &2857
                                            IRU WKH
                             ($67(51 ',675,&7 2) 1257+ &$52/,1$

86$ YV +DUULV - %RXGUHDX[                                              'RFNHW 1R &5)/

                               3HWLWLRQ IRU $FWLRQ RQ 6XSHUYLVHG 5HOHDVH

&20(6 12: & /HH 0HHNV -U 86 3UREDWLRQ 2IILFHU RI WKH FRXUW SUHVHQWLQJ D SHWLWLRQ IRU PRGLILFDWLRQ
RI WKH -XGJPHQW DQG &RPPLWPHQW 2UGHU RI +DUULV - %RXGUHDX[ ZKR XSRQ DQ HDUOLHU SOHD RI JXLOW\ WR
)DLOXUH WR 5HJLVWHU DV D 6H[ 2IIHQGHU LQ YLRODWLRQ RI  86&  D ZDV VHQWHQFHG E\ WKH +RQRUDEOH
/RXLVH : )ODQDJDQ 86 'LVWULFW -XGJH RQ 'HFHPEHU   WR WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV
IRU D WHUP RI 7,0( 6(59(' ,W ZDV IXUWKHU RUGHUHG WKDW XSRQ UHOHDVH IURP LPSULVRQPHQW WKH GHIHQGDQW EH
SODFHG RQ VXSHUYLVHG UHOHDVH IRU D SHULRG RI  PRQWKV

   +DUULV - %RXGUHDX[ ZDV UHOHDVHG IURP FXVWRG\ RQ 'HFHPEHU   DW ZKLFK WLPH WKH WHUP RI
VXSHUYLVHG UHOHDVH FRPPHQFHG

5(63(&7)8//< 35(6(17,1* 3(7,7,21 )25 $&7,21 2) &2857 )25 &$86( $6
)2//2:6 $IWHU VHQWHQFLQJ RQ 'HFHPEHU   WKH SUREDWLRQ RIILFHU FRQILUPHG ZLWK WKH 86
0DUVKDOV WKDW WKHUH ZDV DQ XQVHUYHG :DUUDQW IRU $UUHVW IRU )DLOLQJ WR 5HJLVWHU DV D 6H[ 2IIHQGHU LQ (DVW
%DWRQ 5RXJH /RXLVLDQD 7KH GDWH RI WKH :DUUDQW IRU $UUHVW LV )HEUXDU\   &RQWDFW ZLWK WKH (DVW
%DWRQ 5RJXH 3ROLFH 'HSDUWPHQW UHYHDOHG WKHLU RIILFH ZDV ZLOOLQJ WR H[WUDGLWH %RXGUHDX[ WR /RXLVLDQD
%DVHG RQ WKLV LQIRUPDWLRQ WKH GHIHQGDQW ZDV UHWXUQHG WR WKH $OEHPDUOH 'LVWULFW -DLO LQ (OL]DEHWK &LW\ 1RUWK
&DUROLQD UHOHDVHG E\ IHGHUDO DXWKRULWLHV EXW GHWDLQHG IRU H[WUDGLWLRQ SURFHGXUHV WR WKH VWDWH RI /RXLVLDQD

2Q 'HFHPEHU   WKH GHIHQGDQW OHIW D YRLFHPDLO IRU WKH SUREDWLRQ RIILFHU LQGLFDWLQJ KH ZDV UHOHDVHG
IURP WKH $OEHPDUOH 'LVWULFW -DLO &RQWDFW ZLWK WKH $OEHPDUOH 'LVWULFW -DLO UHYHDOHG WKH GHIHQGDQW ZDV
UHOHDVHG DIWHU /RXLVLDQD FRQWDFWHG WKHLU IDFLOLW\ DQG UHSRUWHG %RXGUHDX[¶V FDVH ZDV QRQH[WUDGLWDEOH $IWHU
QXPHURXV DWWHPSWV WR FRQWDFW WKH GHIHQGDQW XQVXFFHVVIXOO\ %RXGUHDX[ FDOOHG WKH SUREDWLRQ RIILFHU RQ
'HFHPEHU   DQG UHSRUWHG KH ZDV HQ URXWH WR KLV IDPLO\¶V UHVLGHQFH LQ /RXLVLDQD YLD *UH\KRXQG
EXV 7KH GHIHQGDQW ZDV LQVWUXFWHG WR FRQWDFW WKH SUREDWLRQ RIILFHU XSRQ DUULYDO LQ /RXLVLDQD DQG WR UHJLVWHU
ZLWK WKH ORFDO VKHULII¶V RIILFH LPPHGLDWHO\

2Q -DQXDU\   WKH )HGHUDO 3XEOLF 'HIHQGHU¶V 2IILFH FRQWDFWHG WKH SUREDWLRQ RIILFHU DQG UHSRUWHG WKH
GHIHQGDQW ZDV DW D KRPHOHVV VKHOWHU LQ /DID\HWWH /RXLVLDQD 7KH SUREDWLRQ RIILFHU FRQWDFWHG WKH SUREDWLRQ
RIILFH LQ /DID\HWWH ZKR DJUHHG WR IDFLOLWDWH FRQWDFW ZLWK WKH GHIHQGDQW 2Q -DQXDU\   WKH SUREDWLRQ
RIILFH LQ /DID\HWWH DGYLVHG RXU RIILFH WKDW %RXGUHDX[ ZDV DUUHVWHG E\ ORFDO ODZ HQIRUFHPHQW RQ WKH ZDUUDQW
IRU DUUHVW IURP  6LQFH WKDW WLPH WKH GHIHQGDQW KDV UHPDLQHG LQ VWDWH FXVWRG\ DQG WKH SUREDWLRQ RIILFH
KDV EHHQ XQDEOH WR VHFXUH D UHVLGHQFH IRU WKH GHIHQGDQW 7KHUHIRUH LW LV UHVSHFWIXOO\ UHFRPPHQGHG WKDW WKH
FRQGLWLRQV RI VXSHUYLVLRQ EH PRGLILHG WR LQFOXGH WKH GHIHQGDQW XQGHUJR SODFHPHQW LQ D UHVLGHQWLDO UHHQWU\
FHQWHU IRU D SHULRG RI XS WR  GD\V $GGLWLRQDOO\ VKRXOG WKH GHIHQGDQW VHFXUH VXLWDEOH KRXVLQJ WKH
SUREDWLRQ RIILFHU ZLOO DSSURYH WKH GHIHQGDQW WR EH UHOHDVHG IURP WKH UHHQWU\ FHQWHU SULRU WR WKH GD\
SHULRG

7KH GHIHQGDQW VLJQHG D :DLYHU RI +HDULQJ DJUHHLQJ WR WKH SURSRVHG PRGLILFDWLRQ RI VXSHUYLVLRQ
+DUULV - %RXGUHDX[
'RFNHW 1R &5)/
3HWLWLRQ )RU $FWLRQ
3DJH 


35$<,1* 7+$7 7+( &2857 :,// 25'(5 WKDW VXSHUYLVHG UHOHDVH EH PRGLILHG DV IROORZV

    7KH GHIHQGDQW VKDOO XQGHUJR SODFHPHQW LQ D UHVLGHQWLDO UHHQWU\ FHQWHU IRU D SHULRG RI  GD\V DV
      DUUDQJHG E\ WKH SUREDWLRQ RIILFH DQG VKDOO DELGH E\ WKH FRQGLWLRQV RI WKDW SURJUDP GXULQJ VDLG
      SODFHPHQW 8SRQ DSSURYDO RI WKH SUREDWLRQ RIILFHU WKH GHIHQGDQW PD\ EH UHOHDVHG IURP WKH
      UHVLGHQWLDO UHHQWU\ FHQWHU SULRU WR WKH GD\ SHULRG VKRXOG VXLWDEOH KRXVLQJ EH VHFXUHG E\ WKH
      GHIHQGDQW

([FHSW DV KHUHLQ PRGLILHG WKH MXGJPHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW

5HYLHZHG DQG DSSURYHG                               , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ
                                                     LV WUXH DQG FRUUHFW


V 5REHUW / 7KRUQWRQ                               V & /HH 0HHNV -U
5REHUW / 7KRUQWRQ                                   & /HH 0HHNV -U
6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU                   86 3UREDWLRQ 2IILFHU
                                                      :LOOLDPVEXUJ 3NZ\ 8QLW 
                                                     -DFNVRQYLOOH 1& 
                                                     3KRQH 
                                                     ([HFXWHG 2Q )HEUXDU\  

                                       25'(5 2) 7+( &2857

                                 12th
&RQVLGHUHG DQG RUGHUHG WKLV BBBBBBBBB               February
                                         GD\ RI BBBBBBBBBBBBBBBBBBBB  DQG RUGHUHG ILOHG DQG
PDGH D SDUW RI WKH UHFRUGV LQ WKH DERYH FDVH

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
/RXLVH : )ODQDJDQ
86 'LVWULFW -XGJH
